Case 1:19-cv-12783-NLH-AMD Document 59 Filed 11/17/20 Page 1 of 5 PageID: 965



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


    EDWARD J. HILL, individually,         1:19-cv-12783-NLH-AMD
    and as Administrator ad
    Prosequendum for the Estate           MEMORANDUM OPINION & ORDER
    of Maxine Hill,

                   Plaintiffs,

          v.

    BURGEON LEGAL GROUP, LTD.
    CO. 1 and IVANA GRUJIC, ESQ.,

                   Defendants.


APPEARANCES:

RHONDA HILL WILSON
LAW OFFICE OF RHONDA HILL WILSON, P.C.
SUITE 820
1500 JOHN F. KENNEDY BLVD
PHILADELPHIA, PA 19102

      On behalf of Plaintiffs

CHRISTIAN M. SCHEUERMAN
MARKS, O'NEILL, O'BRIEN, DOHERTY & KELLY, PC
CHERRY TREE CORPORATE CENTER
535 ROUTE 38 EAST - SUITE 501
CHERRY HILL, NJ 08002

      On behalf of Defendant Stotler Hayes Legal Group, LLC f/k/a
      Burgeon Legal Group, Ltd. Co. and Ivana Grujic, Esq.

HILLMAN, District Judge

      WHEREAS, Plaintiffs’ original complaint had alleged

violations of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C.


1 Burgeon Legal Group, Ltd. Co. is now known as Stotler Hayes
Legal Group, LLC.
Case 1:19-cv-12783-NLH-AMD Document 59 Filed 11/17/20 Page 2 of 5 PageID: 966



§ 1681, et seq., the Fair Debt Collections Practices Act

(“FDCPA”), 15 U.S.C. § 1692 et seq., and the Federal Trade

Commission Act (“FTC”), 15 U.S.C. § 45, et seq.; and

      WHEREAS, on January 10, 2020, the Court dismissed

Plaintiffs’ FCRA and FDCPA claims without prejudice, dismissed

Plaintiffs’ FTCA claim with prejudice, and the Court afforded

Plaintiffs 30 days to file an amended complaint (Docket No. 32);

and

      WHEREAS, on February 10, 2020, Plaintiffs timely filed an

amended complaint against the same Defendants asserting one

count for their alleged violations of the FDCPA; and

      WHEREAS, subsequently, Plaintiffs voluntarily dismissed

their claims against all Defendants except for Stotler Hayes

Legal Group, LLC (“Stotler”) and Grujic, and Stotler and Grujic

again moved to dismiss Plaintiffs’ FDCPA claims against them;

and

      WHEREAS, on September 22, 2020, the Court granted

Defendants’ motion, and dismissed Plaintiffs’ amended complaint

for failure to state a cognizable FDCPA claim (Docket No. 50);

and

      WHEREAS, in the Court’s Opinion, it noted that Plaintiffs

had not sought leave to file a second amended complaint, and

that the Court was not obligated to provide Plaintiffs with a

third opportunity to sufficiently plead their FDCPA count,

                                      2
Case 1:19-cv-12783-NLH-AMD Document 59 Filed 11/17/20 Page 3 of 5 PageID: 967



citing to Fletcher-Harlee Corp. v. Pote Concrete Contractors,

Inc., 482 F.3d 247, 252-53 (3d Cir. 2007) (noting “we implicitly

rejected any argument that, outside of civil rights cases,

district courts must sua sponte grant leave to amend before

dismissing a complaint for failure to state a claim,” and that

“we have held that a failure to submit a draft amended complaint

is fatal to a request for leave to amend,” and “in ordinary

civil litigation it is hardly error for a district court to

enter final judgment after granting a Rule 12(b)(6) motion to

dismiss when the plaintiff has not properly requested leave to

amend its complaint”) (Docket No. 50 at 9 n.6); and

      WHEREAS, on October 21, 2020, Plaintiffs filed a notice of

appeal of this Court’s September 22, 2020 Opinion and Order to

the U.S. Court of Appeals for the Third Circuit (Docket No. 53);

and

      WHEREAS, on November 5, 2020, Plaintiffs filed a motion for

leave to file a second amended complaint (Docket No. 57); but

      WHEREAS, this Court may not consider Plaintiffs’ motion

because “‘the timely filing of a notice of appeal is an event of

jurisdictional significance, immediately conferring jurisdiction

on a Court of Appeals and divesting a district court of its

control over those aspects of the case involved in the appeal,’”

Venen v. Sweet, 758 F.2d 117, 120–21 (3d Cir. 1985) (quoting

Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58,

                                      3
Case 1:19-cv-12783-NLH-AMD Document 59 Filed 11/17/20 Page 4 of 5 PageID: 968



(1982)) (other citations omitted); and

      WHEREAS, this Court may take certain actions after an

appeal has been filed, but those circumstances are limited, and

they are not present here, see Venen, 758 F.2d at 121 n.2

(“[D]uring the pendency of an appeal [the district court] is not

divested of jurisdiction to determine an application for

attorney's fees.     Neither is it without jurisdiction to issue

orders regarding the filing of bonds or supersedeas bonds, or to

modify, restore, or grant injunctions.         A district court also

retains jurisdiction to issue orders with reference to the

record on appeal, and to vacate a bail bond and order arrest.”

(citations omitted)); Thomas v. Northeastern University, 470 F.

App’x 70, 71–72 (3d Cir. 2012) (explaining that “[a] lower court

may proceed in a case where an appeal is taken from a non-

appealable order,” but a district court’s dismissal of a

complaint for failure to state a claim is an appealable order);

Fed. R. App. P. 4(a) (providing that even after a party has

filed a notice of appeal, the district court may still consider

motions (i) for judgment under Rule 50(b); (ii) to amend or make

additional factual findings under Rule 52(b), whether or not

granting the motion would alter the judgment; (iii) for

attorney's fees under Rule 54 if the district court extends the

time to appeal under Rule 58; (iv) to alter or amend the

judgment under Rule 59; (v) for a new trial under Rule 59; or

                                      4
Case 1:19-cv-12783-NLH-AMD Document 59 Filed 11/17/20 Page 5 of 5 PageID: 969



(vi) for relief under Rule 60 if the motion is filed no later

than 28 days after the judgment is entered); and

      WHEREAS, because Plaintiffs’ motion for leave to file a

second amended complaint does not constitute one of the limited

circumstances where this Court may act after a notice of appeal

has been filed, this Court lacks subject matter jurisdiction to

consider Plaintiffs’ motion for leave to file a second amended

complaint, and such motion must be denied, see, e.g., Thomas,

470 F. App’x at 71 (affirming the district court’s denial of the

plaintiff’s motion for leave to file an amended complaint after

it had dismissed the plaintiff’s complaint and the plaintiff had

filed a notice of appeal because the plaintiff’s notice of

appeal had divested the district court of jurisdiction to

consider the plaintiff’s motion);

      THEREFORE,

      IT IS on this       17th      day of      November        , 2020

      ORDERED that Plaintiffs’ MOTION for Leave to File Second

Amended Complaint [57] be, and the same hereby is, DENIED for

lack of subject matter jurisdiction.



                                            s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      5
